Title: To James Madison from Henry Dearborn, 17 June 1814
From: Dearborn, Henry
To: Madison, James


        
          Sir
          Boston June 17th. 1814
        
        By the request of Genl. Boyd I take the liberty of stating to you my opinion of his conduct at the landing of our Troops in uper Canada near Fort George. On that occasion I had an opportunity of observing the conduct of Genl. Boyd while landing at the head of his Brigade, under a very heavy and galling fire from a large body of British Troops, his conduct & that of Col Scott on that occasion was conspicuously firm animated & brave, under circumstancies that would have put the most veteran courage to the test, and I am fully persuaded that neither of those officers will ever be found wanting of personal bravery in the field of Battle. With sentiments of the highest respect I am Sir Your Humble Servant
        
          H. Dearborn
        
      